  19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 1 of 11




                        UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: Bryan Scott Kennedy, Debtor                                     CASE NO. 19-01065
                                                                           CHAPTER 13

 NOTICE OF FILING CHAPTER 13 PLAN AND MOTIONS FOR VALUATION AND
                         LIEN AVOIDANCE

The above-named Debtor(s) has/have filed a Chapter 13 plan and Motions for Valuation and
Lien Avoidance (the “Plan”) with the Bankruptcy Court in the above referenced case (see
attachment).

 Any objection to confirmation of the Plan or the motions contained therein shall be filed in
writing with the Clerk of Court at 501 East Court Street, Suite 2.300 P.O. Box 2448
Jackson, MS 39225−2448 on or before May 8, 2019. Copies of the objection must be served on
the Trustee, US Trustee, Debtor(s), and Attorney for Debtor(s).

Objections to confirmation will be heard and confirmation determined on May 16, 2019 at 10:30
AM in the William Colmer Federal Building, 701 N. Main Street, Hattiesburg, MS 39401, unless
the court orders otherwise. If no objection is timely filed, the Plan may be confirmed without a
hearing.

Date: April 3, 2019                         /s/ Thomas C. Rollins, Jr.
                                            Thomas C. Rollins, Jr., Attorney for Debtor

Thomas C. Rollins, Jr., MSB# 103469
The Rollins Law Firm, PLLC
774 Avery Blvd. N, Ste. D
Ridgeland, MS 39157
trollins@therollinsfirm.com
601-500-5533
                   19-01065-KMS Dkt
                  19-01065-KMS  Dkt18
                                    14 Filed
                                       Filed04/03/19
                                             04/02/19 Entered
                                                      Entered04/03/19
                                                              04/02/1910:55:25
                                                                       16:35:17 Page
                                                                                Page21of
                                                                                       of11
                                                                                          5

 Fill in this information to identify your case:
 Debtor 1               Bryan Scott Kennedy
                              Full Name (First, Middle, Last)
 Debtor 2
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     SOUTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 19-01065                                                                                have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay     $7,522.02 ( monthly, semi-monthly, weekly, or                   bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Direct - Self- Employed




APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   19-01065-KMS Dkt
                  19-01065-KMS  Dkt18
                                    14 Filed
                                       Filed04/03/19
                                             04/02/19 Entered
                                                      Entered04/03/19
                                                              04/02/1910:55:25
                                                                       16:35:17 Page
                                                                                Page32of
                                                                                       of11
                                                                                          5


 Debtor                Bryan Scott Kennedy                                                       Case number        19-01065

Joint Debtor shall pay       ( monthly,       semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3            Income tax returns/refunds.

               Check all that apply
                        Debtor(s) will retain any exempt income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:       Treatment of Secured Claims

3.1            Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

               Check all that apply.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

      3.1(a)
          Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
          1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
          claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
 1     Mtg pmts to Benny Kimberly
 Beginning May 2019                   @            $2,476.94          Plan         Direct.     Includes escrow   Yes     No

 1         Mtg arrears to            Benny Kimberly                              Through      April 2019                                              $7,430.82

 3.1(b)      Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
             U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with
             the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
             herein.
 Property 1 address:        242 Luckey and Kennedy Rd Magee, MS 39111
                            Simpson County
 Mtg pmts to Priority One Bank
 Beginning May 2019                        @                $1,663.54        Plan            Direct.       Includes escrow   Yes    No

 Property 1                 Mtg arrears to Priority One Bank                   Through     April 2019                                               $13,308.32

 3.1(c)              Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
                     consistent with the proof of claim filed by the mortgage creditor.

 Creditor:        -NONE-                                   Approx. amt. due:                       Int.
                                                                                                   Rate*:
 Property Address:
 Principal Balance to be paid with interest at the rate above:
 (as stated in Part 2 of the Mortgage Proof of Claim Attachment)
 Portion of claim to be paid without interest: $
 (Equal to Total Debt less Principal Balance)

 Special claim for taxes/insurance: $                        -NONE- /month, beginning                   month .
 (as stated in Part 4 of the Mortgage Proof of Claim Attachment)

                                                                                Mississippi Chapter 13 Plan                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                     19-01065-KMS Dkt
                    19-01065-KMS  Dkt18
                                      14 Filed
                                         Filed04/03/19
                                               04/02/19 Entered
                                                        Entered04/03/19
                                                                04/02/1910:55:25
                                                                         16:35:17 Page
                                                                                  Page43of
                                                                                         of11
                                                                                            5


   Debtor                Bryan Scott Kennedy                                                       Case number         19-01065


* Unless otherwise ordered by the court, the interest rate shall be the curent Till rate in this District
  Insert additional claims as needed.

  3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

  3.3          Secured claims excluded from 11 U.S.C. § 506.

               Check one.
                       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                       The claims listed below were either:

                            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                                acquired for the personal use of the debtor(s), or

                            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                            These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
                            claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                            contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

              Name of Creditor                                           Collateral                                   Amount of claim             Interest rate*
   Community Bank                               2018 Chevrolet 2500 HD 10000 miles                                        $54,000.00                       6.75%
  *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

  Insert additional claims as needed.

  3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

  Check one.
                            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5          Surrender of collateral.

               Check one.
                       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                       The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                       that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                       under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                       treated in Part 5 below.

                                  Name of Creditor                                                        Collateral
   Bank Plus                                                                       1660 Simpson Hwy 49 Magee, MS 39111 Simpson County

  Insert additional claims as needed.



   Part 4:      Treatment of Fees and Priority Claims

  4.1          General
               Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
               without postpetition interest.

  4.2          Trustee’s fees
               Trustee’s fees are governed by statute and may change during the course of the case.

  4.3          Attorney's fees.

                    No look fee:          3,600.00


                                                                               Mississippi Chapter 13 Plan                                        Page 3
  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                   19-01065-KMS Dkt
                  19-01065-KMS  Dkt18
                                    14 Filed
                                       Filed04/03/19
                                             04/02/19 Entered
                                                      Entered04/03/19
                                                              04/02/1910:55:25
                                                                       16:35:17 Page
                                                                                Page54of
                                                                                       of11
                                                                                          5


 Debtor                Bryan Scott Kennedy                                                        Case number     19-01065

                   Total attorney fee charged:                       $3,600.00

                   Attorney fee previously paid:                     $860.00

                   Attorney fee to be paid in plan per
                   confirmation order:                               $2,740.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     Internal Revenue Service            $40,000.00                                     .
                     Mississippi Dept. of Revenue        $4,500.00                                      .
                     Other                                                                                                .

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 DUE TO: Sarah H Fletcher
 POST PETITION OBLIGATION: In the amount of $ 600.00                                                per month beginning   April 2019
 To be paid direct, through payroll deduction, or through the plan.

 PRE-PETITION ARREARAGE: In the amount of $                 0.00                                    through               n/a
 which shall be paid in full over the plan term, unless stated otherwise:
 To be paid    direct,     through payroll deduction, or      through the plan.


             Insert additional claims as needed.


 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                 100.00 % of the total amount of these claims, an estimated payment of $ 30,487.65
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $21,380.28.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

                                                                                 Mississippi Chapter 13 Plan                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                   19-01065-KMS Dkt
                  19-01065-KMS  Dkt18
                                    14 Filed
                                       Filed04/03/19
                                             04/02/19 Entered
                                                      Entered04/03/19
                                                              04/02/1910:55:25
                                                                       16:35:17 Page
                                                                                Page65of
                                                                                       of11
                                                                                          5


 Debtor                Bryan Scott Kennedy                                                    Case number    19-01065


 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
Debtor to pay student loans direct or place in forebearance if eligible.


 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ Bryan Scott Kennedy                                               X
     Bryan Scott Kennedy                                                       Signature of Debtor 2
     Signature of Debtor 1

       Executed on            April 2, 2019                                     Executed on

       132 Hummingbird Rd
       Address                                                           Address
       Magee MS 39111-0000
       City, State, and Zip Code                                         City, State, and Zip Code

       Telephone Number                                                  Telephone Number


 X     /s/ Thomas C. Rollins, Jr.                                        Date     April 2, 2019
       Thomas C. Rollins, Jr. 103469
       Signature of Attorney for Debtor(s)
       774 Avery Blvd N
       Ridgeland, MS 39157
       Address, City, State, and Zip Code
       601-500-5533                                                      103469 MS
       Telephone Number                                                  MS Bar Number
       trollins@therollinsfirm.com
       Email Address




                                                                       Mississippi Chapter 13 Plan                                      Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 7 of 11




                                 CERTIFICATE OF SERVICE

        I, Thomas C. Rollins, Jr., attorney for the Debtor(s), do herby certify that by filing the
attached Notice and Chapter 13 Plan, I have cause the following partied to be served
electronically via ECF:

       Case Trustee
       Office of the US Trustee

       I further certify that I have this day served a true and correct copy of the Notice and
Chapter 13 Plan by US Mail, postage prepaid, to all other parties listed on the attached master
mailing list (matrix).

Date: April 3, 2019                            /s/ Thomas C. Rollins, Jr.
                                               Thomas C. Rollins, Jr., Attorney for Debtor

Thomas C. Rollins, Jr., MSB# 103469
The Rollins Law Firm, PLLC
774 Avery Blvd. N, Ste. D
Ridgeland, MS 39157
trollins@therollinsfirm.com
601-500-5533
                 19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 8 of 11




                                   UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: BRYAN SCOTT KENNEDY                                      CASE NO: 19-01065
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 4/3/2019, I did cause a copy of the following documents, described below,
Notice of Plan




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/3/2019
                                                          /s/ Thomas C. Rollins Jr.
                                                          Thomas C. Rollins Jr. 103469
                                                          The Rollins Law Firm
                                                          774 Avery Blvd N, Ste. D
                                                          Ridgeland, MS 39157
                                                          601 500 5533
                 19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 9 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE: BRYAN SCOTT KENNEDY                                             CASE NO: 19-01065

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 4/3/2019, a copy of the following documents, described below,

Notice of Plan




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/3/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Thomas C. Rollins Jr.
                                                                            The Rollins Law Firm
                                                                            774 Avery Blvd N, Ste. D
                                                                            Ridgeland, MS 39157
            19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 10 of 11
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                EXCLUDE                                  ALLTRAN FINANCIAL
1LABEL MATRIX FOR LOCAL NOTICING         US BANKRUPTCY COURT                      PO BOX 610
05383                                    501 EAST COURT STREET SUITE 2300         SAUK RAPIDS MN 56379-0610
CASE 19-01065-KMS                        PO BOX 2448
SOUTHERN DISTRICT OF MISSISSIPPI         JACKSON MS 39225-2448
JACKSON-3 DIVISIONAL OFFICE
WED APR 3 09-51-31 CDT 2019



AMERICAN EXPRESS                         BANK PLUS                                BENNY KIMBERLY
PO BOX 981537                            1068 HIGHLAND COLONY P                   2 SWEET OLIVE LANE
EL PASO TX 79998-1537                    RIDGELAND MS 39157-8807                  COVINGTON LA 70435-0488




CAPITAL ONE                              CARSON SMITHFIELD                        COMMUNITY BANK
PO BOX 60599                             PO BOX 9216                              PO BOX 182125
CITY OF INDUS CA 91716-0599              OLD BETHPAGE NY 11804-9016               COLUMBUS OH 43218-2125




COPELAND COOK TAYLOR                     CREDIT ONE                               FINANCIAL RECOVERY SER
PO BOX 6020                              PO BOX 98872                             PO BOX 385908
RIDGELAND MS 39158-6020                  LAS VEGAS NV 89193-8872                  MINNEAPOLIS MN 55438-5908




FRANKLIN FINANCIAL                       INTERNAL REVENUE SERVI                   INTERNAL REVENUE SERVI
4820 POPLAR SPRINGS DR                   CENTRALIZED INSOLVENCY                   CO US ATTORNEY
MERIDIAN MS 39305-2678                   PO BOX 7346                              501 EAST COURT ST
                                         PHILADELPHIA PA 19101-7346               STE 4430
                                                                                  JACKSON MS 39201-5025




LVNV FUNDING LLC                         MERRICK BANK                             MS DEPT OF REVENUE
RESURGENT CAPITAL SERVICES               RESURGENT CAPITAL SERVICES               BANKRUPTCY SECTION
PO BOX 10587                             PO BOX 10368                             PO BOX 22808
GREENVILLE SC 29603-0587                 GREENVILLE SC 29603-0368                 JACKSON MS 39225-2808




MERRICK BANK                             MITCHELL MCNUTT SAMS                     MITCHELL MCNUTT SAM
PO BOX 9201                              PO BOX 466                               PO BOX 466
OLD BETHPAGE NY 11804-9001               TUPELO MS 38802-0466                     TUPELO MS 38802-0466




NAVIENT                                  PORTFOLIO RECOVERY ASSOCIATES LLC        PRIORITY ONE BANK
PO BOX 740351                            PO BOX 41067                             PO BOX 516
ATLANTA GA 30374-0351                    NORFOLK VA 23541-1067                    MAGEE MS 39111-0516




RADIUS GLOBAL SOLUTION                   SARAH H FLETCHER                         SARAH KENNEDY
PO BOX 390846                            1606 HWY 469                             132 HUMMINGBIRD RD
MINNEAPOLIS MN 55439-0846                FLORENCE MS 39073-9025                   MAGEE MS 39111-3491
            19-01065-KMS Dkt 18 Filed 04/03/19 Entered 04/03/19 10:55:25 Page 11 of 11
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                         EXCLUDE
US ATTORNEY GENERAL                                                               WEBBANK
US DEPT OF JUSTICE                       UNITED STATES TRUSTEE                    215 S STATE ST
950 PENNSYLVANIA AVENW                   501 EAST COURT STREET                    STE 1000
WASHINGTON DC 20530-0001                 SUITE 6-430                              SALT LAKE CIT UT 84111-2336
                                         JACKSON MS 39201-5022




DEBTOR                                   EXCLUDE                                  EXCLUDE
BRYAN SCOTT KENNEDY                      J C BELL T1                              THOMAS CARL ROLLINS JR
132 HUMMINGBIRD RD                       PO BOX 566                               THE ROLLINS LAW FIRM PLLC
MAGEE MS 39111-3491                      HATTIESBURG MS 39403-0566                774 AVERY BLVD N
                                                                                  RIDGELAND MS 39157-5219
